DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/14/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application No. CN 202020797225.5 as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan-Te Fu (Reg. No. 75,627) on December 02, 2021.
Claims 1-6 and 8-11 has been replaced with following claims 1-10:

1. A horn of an integrated frequency division circuit includes a shell with inner edge and a moving iron unit arranged inside said shell, wherein also comprising a frequency division PCB connecting plate with top surface and side surface, said top 
2. The horn of said integrated frequency division circuit according to claim 1, wherein said electronic frequency division circuit includes a resistance R1 with a first end and a second end, a capacitance C1 with a first end and a second end, a positive electrode connection end, a negative electrode connection end, a horn input end and a moving iron connection end; said horn input end is electrically connected with said horn, and said moving iron connection end is electrically connected with said moving iron unit; said first end of said resistance R1 is connected with said positive electrode connection end and said horn input end, said second end of said resistance R1 is connected with said negative electrode connection end and said first end of said capacitance C1, said first end of said capacitance C1 is also connected with said moving iron connection end and said horn input end, and said second end of said capacitance C1 is connected with said moving iron connection end. 
3. The horn of said integrated frequency division circuit according to claim 1, wherein said shell comprises a housing with top cover and side surface and a protective diaphragm with bottom surface, middle of said top cover of said housing is provided with a sound hole, said protective diaphragm is arranged inside said housing and blocks said sound hole, and said bottom surface of said protective diaphragm is fitted to said moving iron unit. 

5. The horn of said integrated frequency division circuit according to claim 2, wherein said moving iron unit comprises a T iron, a ring magnet, a Hua Si and a sound coil, said T iron is attached to said frequency division PCB connecting plate, said ring magnet is sleeved with said T iron, said Hua Si is mounted on said ring magnet, said sound coil is sleeved with said T iron and is arranged in said ring magnet. 
6. The horn of said integrated frequency division circuit according to claim 3, wherein said moving iron unit comprises a T iron, a ring magnet, a Hua Si and a sound coil, said T iron is attached to said frequency division PCB connecting plate, said ring magnet is sleeved with said T iron, said Hua Si is mounted on said ring magnet, said sound coil is sleeved with said T iron and is arranged in said ring magnet. 
7. The horn of said integrated frequency division circuit according to claim 6, wherein said horn of said integrated frequency division circuit also comprises a coil lead welding plate, which is arranged at said side surface of said housing, and said coil lead welding plate is electrically connected with of said sound coil. 
8. The horn of said integrated frequency division circuit according to claim 7, wherein said coil lead welding plate has an end face deviating from said shell, said end face is provided with a pad. 

10. The horn of said integrated frequency division circuit according to claim 9, wherein said fixing part comprises two fixing plates, and a distance between said two fixing plates is arranged to match width of said coil lead welding plate so that said coil lead welding plate is arranged between said two fixing plates.

Reasons for Allowance
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 07/08/2020 has been reviewed by the examiner in view of prior art of records Rofougaran (US 2009/0102579 A1), and the prior art of records Rofougaran fails to teach the cited claim limitations of “A horn includes a shell with inner edge and a moving iron unit arranged inside said shell, and a side surface of a frequency division PCB connecting plate is connected with said inner edge of said shell, said frequency division PCB connecting plate is provided with an electronic frequency division circuit electrically connected with said moving iron unit”. Prior art Rofougaran teaches a frequency division coupling circuit includes first and second trace segments and first and second segregation modules. The first and second trace segments function to convey a first signal in a first frequency range and the first trace segment conveys a second signal in a second frequency range. However, prior art Rofougaran fails to teach the cited claim limitations of “A horn includes a shell with inner edge and a moving iron .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



December 02, 2021
/SIMON KING/Primary Examiner, Art Unit 2653